DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 and 9-20 are pending. 
	Claim 8 is cancelled.
	Claims 3 and 9-16 are withdrawn. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it is unclear what is meant by the tissue liner as claimed in line 7. As a tissue liner has already been claimed in the newly added claim limitations in line 5, it is unclear if the tissue liner of Claim 7 is referring to the same tissue liner as found previously in the claim or a new tissue liner.  Additionally, the phrasing “where the tissue liner forms valve leaflets to lining an inside surface . . .” is unclear, as the examiner cannot determine how the “valve leaflets to lining” is to be interpreted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McLean et al. (US 9,034,032 B2, hereinafter “McLean”).
Regarding Claim 17, McLean discloses a prosthetic valve device (Figure 10A, 100) comprising a support structure (110 and 120) having a plurality of layers including at least an outer layer (110) and an inner layer (120), a valve assembly (130) connected to the inner layer and extending proximally from the inner layer (as seen in Figure 10A, the valve assembly extends proximally from the inner layer) and including a wireform (120 includes a wireform), and a tissue liner (140) is connected to both the wireform and the support structure and where the tissue liner forms valve leaftets (leaflets of 130).   
Regarding Claim 18, McLean discloses the valve assembly including a tissue skirt (as formed by tissue liner 140 attached to frame 120 seen in Figure 10D) attached to an inside surface of said inner layer.  
Regarding Claim 19, McLean discloses the valve assembly including a tissue skirt attached to an outside surface of said inner layer (as seen in Figure 10A, where tissue liner 140 is seen attached to outside surface of inner layer).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Thill et al. (US 9,271,831 B2, hereinafter “Thill”).

McLean discloses the invention substantially as claimed, but fails to disclose a middle layer with the valve skirt attached to inside surface of the middle layer of the support structure. 
In the same art of stent support structures, Thill discloses a multi layered folded support (Figure 13, where a middle layer is considered any of the middle folds of the support).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an additional middle layer as is taught by Thill to the device of McLean, to which the valve skirt would attach, in order to provide improved strength and paravaluvular leak protection.  
Regarding Claims 2 and 20, Thill further discloses a material between the folds (Figure 22, 42) that is a tissue ring attached to the middle layer of the support structure.  It would have bene obvious to utilize the additional tissue ring of Thill with the device of McLean to provide additional leak protection as is taught by Thill (Column 6, lines 26-34).

Regarding Claims 6 and 7,  McLean discloses an embodiment with the outer layer including ribs coupled to the valve support that have a flared section (Figure 13A, where the distal portion of 85A is the flared section), an upright section extending from the flared section (85B), a tapered section extending from the upright section (tapered section considered a proximal portion of 85A), and a first folded section (Figure 13F, 85C is a folded section) and the outer liner is attached to the flared section, the upright section and the tapered section of the outer layer (Figures 13A-13F).   Please note: as the sections are not claimed with any definitive structure, a section can be considered adjacent portions of the same element. 

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Regarding the arguments that newly amended claim 17 gets over the prior art of McLean, the examiner disagrees.  The applicant argues that McLean cannot be applied as McLean does not provide the wireform as a separate component, however, this is not a claimed element.  Regarding the newly amended claim limitation, as could best be interpreted by the examiner (see 112(b) rejection), the prior art of McLean meets the claim limitations as described above. 
Regarding the arguments that newly amended claim 1 gets over the prior art combination of McLean in view of Thrill, the examiner finds that the applicant is again arguing limitations that are not claimed such as a need for the inner layer and the middle layer to be separate.  As is characterized in the rejection, Thrill contains multiple layers, of which a section .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTINE L NELSON/Examiner, Art Unit 3774      

                                                                                                                                                                                                  /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774